Citation Nr: 0024483	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  95-39 993	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
April 20, 1973 rating decision.

2.  Entitlement to a 100 percent rating for schizophrenia.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability prior to 
July 23, 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa. 

The veteran's claims were remanded by the Board in May 1998 
in order that the RO could adjudicate the veteran's claim 
that there was clear and unmistakable error in an April 20, 
1973 rating decision due to failure of the RO to grant the 
veteran a total rating due to individual unemployability.  
The RO denied the veteran's claim by rating action in August 
1998.  The veteran completed a timely appeal and this claim 
is currently before the Board.


FINDINGS OF FACT

1.  An unappealed April 20, 1973, rating decision which 
granted a 100 percent schedular evaluation for schizophrenia, 
but did not adjudicate whether the veteran was entitled to a 
total rating due to individual unemployability, was 
consistent with the law and the evidence then of record.

2.  The symptoms of the veteran's psychiatric disability, 
which include depression, auditory hallucinations, and 
problems with concentration and memory, result in no more 
than severe social and industrial impairment with 
deficiencies in most areas.

3.  The veteran was often gainfully employed prior to July 
23, 1998.



CONCLUSIONS OF LAW

1.  The April 20, 1973, rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105 (1999).

2.  The criteria for a rating in excess of 70 percent for 
schizophrenia prior to November 7, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 4.132, 
Diagnostic Code 9204 (1996).

3.  The criteria for a rating in excess of 70 percent for 
schizophrenia subsequent to November 7, 1996 have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, 
Diagnostic Code 9204 (1999);  38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1996).

4.  The requirements for a total rating based on 
unemployability due to service-connected disability were not 
met prior to July 23, 1998.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The veteran's service representative claims that there was 
clear and unmistakable error in an April 20, 1973 rating 
decision.  The representative proffered that the April 20, 
1973 decision reduced the veteran's disability evaluation for 
schizophrenia from 100 percent to 70 percent.  The 
representative avers that the failure of that decision to 
consider the issue of individual unemployability involved 
clear error.  The representative noted that on a March 1973 
VA examination worksheet, the veteran stated that he was 
unemployed due to schizophrenia.  The representative asserts 
that this was a claim for a total rating due to individual 
unemployability.  He maintains that VA had an obligation to 
assist in developing the facts pertinent to the veteran's 
claim and to render a decision which granted the veteran 
every benefit that could be supported in law while protecting 
the interest of the Government.

Contrary to the assertions of the veteran's representative, 
the April 20, 1973 rating decision did not reduce the 
veteran's rating for schizophrenia.  This decision determined 
that the medical evidence of record showed that the veteran's 
schizophrenia was such that the veteran was entitled to a 100 
percent schedular rating for that disability.  However, the 
Board must still consider the claim that there was clear and 
unmistakable error in the April 20, 1973 rating decision for 
failure to adjudicate a claim for a total rating based on 
individual unemployability.

A clear and unmistakable error must be the sort of error 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  It is an error which is 
so undebatable that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  The decision whether or not such an error was made is 
based on the record and the law which existed at the time of 
the prior RO decision.  Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992);  

The regulations at that time provided that a total rating for 
compensation based on unemployability could be assigned, 
where the schedular rating is less than total (emphasis 
added), when the disabled person was in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  This regulation is 
clearly for consideration only when the veteran does not 
already have a 100 percent rating due to service-connected 
disability.  Additionally, since the April 20, 1973 rating 
action assigned the veteran a 100 percent schedular rating 
for schizophrenia, no additional compensation was payable for 
a total rating due to individual unemployability.  As such, 
any inextricably intertwined issue of entitlement to a total 
rating for compensation purposes bases based on individual 
unemployability under 38 C.F.R. §§ 3.340 and 3.341 was 
rendered moot.  Accordingly, the Board finds that there was 
no error in the application of law or facts in the April 20, 
1973 adjudication.  The April 20, 1973 rating decision did 
not involve clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  

II.  Increased Rating - Schizophrenia

Initially, the Board notes that the veteran's claim for a 100 
percent rating for schizophrenia and his claim for a total 
rating due to individual unemployability prior to July 23, 
1998 are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected schizophrenia.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability, except as reported 
below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (effective before and 
after November 7, 1996).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (effective before and after November 7, 1996).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (effective before and after 
November 7, 1996).  
 
The veteran claims that his current 70 percent evaluation for 
schizophrenia is inadequate.  He maintains that his service 
connected schizophrenia results in total social and 
industrial impairment.  The veteran submitted his claim for 
an increased rating in July 1994.  At that time the veteran 
had a 30 percent rating in effect for schizophrenia.  The 30 
percent rating had been in effect since January 1986.  By 
rating action in October 1994 the veteran was granted a 
temporary total rating based on hospitalization, pursuant to 
38 C.F.R. § 4.29, effective from June 18, 1994 to August 31, 
1994 and assigned a 50 percent rating effective from 
September 1, 1994 for his service-connected schizophrenia.  
In March 1999 the RO increased the veteran's 50 percent 
rating to 70 percent, retroactively effective from 
September 1, 1994.

The veteran was hospitalized at a VA facility for two months 
from June to August 1994.  The veteran had thought 
broadcasting and fixed delusions.  He had impaired insight, 
judgment and reality testing.  The veteran had fair recent, 
immediate and past memories.  He had fair cognition, 
comprehension, concentration, and calculation, but poor 
abstraction.  The veteran was treated with medication and the 
diagnoses were psychosis, not otherwise specified, and 
recurrent major depressive disorder with psychotic features.  
The veteran was noted to be competent but not employable.  
Global assessment of functioning (GAF) was 40.

On VA psychiatric examination in August 1994 the veteran 
reported that he was unemployed.  He last worked a year 
previously when he worked off and on for several months doing 
labor for an insulation company.  The veteran stated that he 
was tormented by the "blackness" that he was experiencing.  
This was described as a pressure/energy force.  He felt that 
the blackness was placed there by the devil.  He reported 
that his thoughts were distorted and his visual images in his 
mind were distorted.  He admitted to past auditory 
hallucinations.  Objectively the veteran's speech had some 
poverty of content.  His mood was stated to be euthymic.  His 
affect was significantly restricted.  Psychomotor activity 
was also slow, though it was unclear how much was contributed 
by the neuroleptic medication he was taking.  The veteran had 
some ideas of reference, feeling that some force was 
possessing his mind.  Recent recall and remote memory were 
less than stellar, due to the vagueness of the veteran's 
reports.  Psychological testing did not demonstrate any 
cognitive impairment.  The veteran was noted to be competent 
to manage his funds.  The diagnosis was chronic 
undifferentiated schizophrenia.  The examiner noted that a 
social history from the veteran's mother indicated chronic 
problems with inability to maintain employment, highly 
compatible with the schizophrenia diagnosis.  The examiner 
suspected that employment would continue to be problematic 
due to the chronic nature of the veteran's mental illness.  
The prognosis for change in that area was stated to be poor.  
However, the examiner saw the global severity of 
symptomatology from schizophrenia as being mild to moderate 
with positive symptoms, but also the presence of some 
significant negative symptomatology.

The veteran's mother was interviewed by a VA social worker in 
October 1994.  The veteran's mother had been concerned that 
the veteran was unable to hold down a job since returning 
from service.  He had been able to get jobs and things would 
go along smoothly for awhile, but then something would happen 
and the veteran would be unable to work for his employer.

The record contains VA psychiatric outpatient counseling 
records dated from August 1994 to August 1995.  In April 1995 
the veteran acknowledged his inability to obtain and keep 
productive employment.  He did not appear hopeful about his 
chances in the future.  His last documented date of treatment 
was in May 1995.  In August 1995, he was dropped from the 
mental health clinic rolls due to no shows.

The veteran was afforded a VA psychiatric examination in 
September 1995.  The veteran reported that he was plagued by 
"blackness."  He also reported that he had a guardian angel 
named John.  The veteran reported that the majority of his 
employment had been in janitorial work.  He reported that 
work environments were very difficult places for him and he 
had not been able to stay in a job for any period of time.  
The veteran was alert and oriented times three.  He was 
adequately groomed.  His mood was euthymic.  His affect was 
restricted with very little animation noted in the course of 
the interview.  His eye contact was poor.  He was often vague 
and circumstantial.  He frequently answered questions with 
answers that did not seem to logically follow.  His speech 
was fluent.  His thought processes were vague.  He 
acknowledged auditory hallucinations, visual hallucinations, 
retro thoughts, and paranoid thinking.  He denied any 
suicidal or homicidal ideations.  His insight and judgment 
appeared fair.  The assessment was chronic paranoid 
schizophrenia.  He was noted to be not a current recipient of 
inpatient or outpatient psychiatric care.

On VA examination in January 1997 the veteran reported that 
he was unemployed and that he last worked in construction, in 
October of 1996.  The veteran was vague and somewhat elusive 
in his answers.  The examiner did not think that the veteran 
had poverty of content.  The veteran reported that he had 
worked for two months for Manpower in late 1995.  He had two 
separate positions.  He was laid off from one and stopped 
going to the other.  The veteran reported some problems 
understanding and comprehending the work at a position in 
shipping and receiving.  The veteran felt that he had worked 
less than half the time in 1996.  His primary position was 
janitorial work, which he held for a few months.  The veteran 
quit for unclear reason.  He was laid off from the 
construction work that he had done that year.  The veteran 
was currently looking for work.  He stated that his problem 
was not obtaining work, but maintaining work.  The reasons 
were unclear as to why the veteran was incapable of 
maintaining his employment.  The veteran described problems 
with sleep and of a blackness in his head, which made it 
difficult for him to think.  His motivation was poor.  The 
veteran did not admit to auditory hallucinations.  He talked 
in terms of having an angel which communicated with him, or a 
spirit, but details of that symptom were minimal.  

On examination the veteran's speech was logical and goal 
oriented.  The veteran greeted people in the hallway 
appropriately, with good affect.  However, affect in the 
interview tended to be restricted.  His mood was euthymic.  
Psychomotor activity was normal to slightly reduced.  There 
was no evidence of a formal thought disorder.  There was no 
evidence of active psychotic symptoms, other than the vague 
reference to the delusional ideation concerning the angel.  
The veteran was fully oriented and cognition was grossly 
intact.  His concentration was impaired.  The veteran 
reported he was active in a church which he attended 
regularly.  He described himself as a lay minister.  He 
reported he socialized with his family.  He was noted to be 
competent to manage any awarded benefits.  The examiner 
indicated that the veteran had not been on psychiatric 
medication for over a year, with no apparent loss of 
functioning status or loss of benefit.  The diagnoses 
included chronic schizophrenia with mixed features.  GAF was 
indicated to be 66.  The examiner noted that there did not 
appear to be active positive psychotic symptoms interfering 
with the veteran's status or limiting his employability.  It 
was further noted there clearly was impairment in motivation, 
some degree of apathy, which might be characterologically 
driven or might be a negative symptom of schizophrenia.  It 
was noted that the clinical record demonstrated that there 
had been doubt concerning the diagnosis over the years, and 
that the veteran continued to present a rather unclear 
symptom profile for schizophrenia.  The examiner opined that 
impairment from the illness appeared to be mild to moderate 
at worst.  The examiner noted the veteran appeared to have 
had retained social skills, and no formal thought disorder.  
It was felt the veteran communicated adequately with the 
examiner, other than his vagueness.

A March 1997 VA outpatient record indicates that the veteran 
had recently married and begun working.  He reported having 
difficulty performing his job.  It was clinically noted he 
had been off his medications for two years.

A July 1998 separation notice indicates that the veteran was 
discharged that month from a full time job as a delivery 
driver due to lack of performance.

The veteran was afforded a VA psychiatric examination in 
September 1998.  The veteran was noted to be five times 
divorced.  The examiner indicated that the veteran's manner 
could best be described as moderately inappropriate.  The 
veteran reported that he had unilaterally discontinued his 
psychoactive medications for approximately the last three 
years.  The veteran indicated that he had worked for about 
six to seven months for an office supply company, but that he 
had been fired when it became evident that he had problems 
with memory and comprehension.  The veteran stated that he 
could not hold a job.  The veteran explained that his most 
recent marriage had lasted about five or six months only.  
His wife had divorced him because he had too many emotional 
problems and could not stay focused or organized to handle 
his responsibilities.  The veteran reported that he had 
trouble sleeping because voices wouldn't leave him alone.  He 
stated that the voices were spirits that were talking to him.  
He expressed the belief that everyone had spirits who talked 
to them.  A spirit voice told him that he would receive 
instructions for his own special ministry or mission, but 
that had not come to pass.  Due to sleep problems the veteran 
felt sleep deprived much of the time.  When working he would 
tend to fall asleep while at work.  The veteran indicated 
that his problems with concentration and memory were 
significant.  The veteran stated that his inability to hold a 
job had to do with not being able to remember anything.

Objectively, the veteran's manner was fairly inappropriate, 
with little eye contact.  The veteran reported both delusions 
and hallucinations, but his thought process did not sound 
totally disordered.  He was extremely evasive and vague, 
indicating suspiciousness.  He denied being suicidal.  There 
were no indications of obsessions or compulsions.  He 
appeared very preoccupied with the idea of the "change" he 
had been promised.  The veteran was oriented times three.  
Memory and concentration were both quite impaired.  Anxiety 
symptoms were not evident at that time.  His range of affect 
appeared mildly restricted.  The examiner noted that the 
veteran appeared to suffer from delusions and auditory 
hallucinations indicative of a schizophrenic disorder, 
paranoid type.  It was opined those symptoms were very 
prominent, but his other cognitive functions and affect were 
not nearly as noticeably impaired.  It was noted the veteran 
appeared aware of not wanting the life of a disabled mental 
patient and tried to work sometimes, but could not sustain 
that level of functioning.  The veteran fended off attempts 
to get him on medication or into counseling.  The examiner 
stated that the identification of positive symptoms of 
schizophrenia was new since the last compensation and pension 
examination.  The veteran remained competent to handle his 
own money and manage his own affairs in general.  The 
diagnosis was continuous schizophrenia, paranoid type.  GAF 
was noted to be 60.

The veteran submitted claims for a total rating based on 
individual unemployability in July 1994 and May 1999.  He 
reported that he had four jobs in 1993 as a laborer, 
dishwasher and delivery person, and that he worked for two or 
three months in 1995 as a janitor, for four months in 1996 as 
a janitor, for three months in 1997 in a flourmill, for two 
months in 1997 as a temporary worker, and from December 1997 
to July 1998 for a furniture store.  The veteran indicated 
that he had unsuccessfully applied for jobs in February and 
March 1999.  He indicated that no one would hire him because 
of his mental disability.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected schizophrenia is 
currently evaluated as 70 percent disabling under the 
provisions of 38 C.F.R. § 4.130, Code 9204 (1999).  The RO 
has properly considered both the former version of this 
diagnostic code as well as the amended version which became 
effective November 7, 1996.  Since his appeal was pending at 
the time the applicable regulations were amended, the veteran 
is entitled to have whichever set of regulations--old or new-
-provide him with a higher rating from November 7, 1996.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Prior to 
November 7, 1996 only the former version of the regulation 
may be considered in rating the veteran's claim.  VAOPGCPREC 
3-2000 (O.G.C. Prec. 3-2000).

A 70 percent evaluation, under the former criteria, 
contemplates that the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation is warranted if there are active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. §  4.132, Diagnostic Code 9204 
(1996).

Clinical records as to the veteran's disability status dated 
within the one year period prior to receipt of the increased 
rating claim are not of record, except as to hospitalization 
in June 1994.  A review of the medical evidence since the 
veteran applied for an increased rating in July 1994 does 
reveal reports of auditory hallucinations and ideas of 
reference.  When hospitalized from June to August 1994 the 
veteran was noted to have a GAF of 40.  According to the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994), a GAF 
score of 40 contemplates major impairment in areas such as 
work.  He was awarded a temporary 100 percent rating for 
hospitalization during that time.  The medical evidence since 
that time has shown findings of poverty of content, and 
impairment of memory due to the veteran's service-connected 
schizophrenia.  On VA examination in September 1998 the 
veteran reported delusions and hallucinations.  However, this 
evidence does not show active psychotic manifestations of 
such bizarreness as to produce total social and industrial 
inadaptability.  The medical evidence reveals that the 
veteran is fully oriented and that he is able to take care of 
himself.  The VA examiners in August 1994 and January 1997 
described the veteran's schizophrenia to be only from mild to 
moderate in nature.  Furthermore, the veteran has had several 
jobs since July 1994.  While none of these jobs has lasted 
more than seven months, the January 1997 VA examiner was 
unsure why the veteran was unable to retain his jobs.  The 
September 1998 examiner noted that the veteran's cognitive 
functions and affect were not noticeably impaired and the 
veteran remained competent to manage his own affairs.  The 
medical evidence of record does not reveal that the veteran's 
service-connected schizophrenia results in total social and 
industrial inadaptability.  Therefore, the Board is of the 
opinion that the disability picture prior to November 7, 1996 
more nearly approximates the criteria for a 70 percent rating 
than those for a 100 percent rating under the former 
regulation.  38 C.F.R. § 4.132, Diagnostic Code 9204 (1996).

As noted, however, the veteran's disability must also be 
evaluated under the new criteria for evaluating mental 
disorders from November 7, 1996.  Karnas.  A 70 percent 
evaluation under the new criteria contemplates occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation under the new 
criteria contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9204 (1999).

The Board finds that a 70 percent evaluation under the new 
criteria also most accurately reflects the veteran's current 
level of disability due to his service-connected 
schizophrenia.  The record indicates that the veteran has 
always been fully oriented and able to take care of the 
activities of daily living.  While the record has shown the 
veteran to have occasional delusions and auditory 
hallucinations, they have not shown to be persistent in 
nature or to adversely affect the veteran's social and 
industrial adaptability.  He has not been shown to have 
grossly inappropriate behavior.  The record has not shown him 
to be in persistent danger of hurting himself or others.  In 
January 1997, it was noted he was active in a church he 
regularly attended.  As noted above, he was regularly able to 
engage in employment until at least July 1998.  Deficiencies 
of thinking, mood, or judgment or other symptomatology of 
such severity as to warrant a 100 percent evaluation have not 
been shown to result from the veteran's schizophrenia.  
Accordingly, a 100 percent evaluation for the veteran's 
schizophrenia is not warranted under the new regulatory 
criteria either. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (1999).  


III.  Total Rating Prior to July 23, 1998

The veteran was granted a total rating based on individual 
unemployability due to service-connected disability by rating 
action in December 1999, effective from July 23, 1998.  The 
veteran claims that he met the criteria for a total rating 
due to individual unemployability prior to July 23, 1998.  
Prior to July 23, 1998, as now, the veteran had a 70 percent 
rating in effect for service-connected schizophrenia and a 
noncompensable rating in effect for a skin disability.  Since 
the veteran had a 70 percent rating in effect for a service-
connected disability, he met the percentage requirements for 
a total disability rating based on individual unemployability 
due to service-connected disability under 38 C.F.R. §§ 3.340, 
3.41 and 4.16(a) and (b).  Prior to October 1996, he was also 
entitled to consideration under 38 C.F.R. § 4.16(c).  
However, a total rating based on individual unemployability 
also requires that VA find that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability.  In this case the 
evidence shows that the veteran was frequently working prior 
to July 23, 1998.  The record shows that while he had several 
jobs, he worked almost continuously from 1993 to 1998.  The 
Board further notes that the January 1997 examiner was unable 
to determine why the veteran was unable to keep his jobs, 
indicating that the veteran's inability to retain a job for 
an extended period of time might be related to factors other 
than his service-connected disability.  While the record 
clearly indicates that the veteran had significant impairment 
in industrial adaptability due to his service-connected 
schizophrenia, the record does not show that the veteran was 
unable to secure and follow substantially gainful employment 
at varying jobs prior to July 23, 1998 due to service-
connected disability.  Accordingly, the veteran's claim for a 
total rating due to individual unemployability prior to July 
23, 1998 must be denied.


IV. Extraschedular Consideration


The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating, except as to 
38 C.F.R. §  4.16, has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude 
the use of the regular rating schedule.  


ORDER

The veteran's appeal based on a claim that there was clear 
and unmistakable error in the rating decision of April 20, 
1973 is denied.

Entitlement to a 100 percent schedular rating for 
schizophrenia is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability prior to 
July 23, 1998 is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

